Citation Nr: 0914691	
Decision Date: 04/20/09    Archive Date: 04/29/09

DOCKET NO.  07-06 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the Veteran's son is entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  


WITNESSES AT HEARING ON APPEAL

Appellant and his brother


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to 
January 1946.  The Veteran died in August 1977.  The 
appellant is the Veteran's son. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2006 decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
recognize the Veteran's son as a helpless child on the basis 
of permanent incapacity for self-support prior to attaining 
the age of 18 years.  The appellant testified before the 
Board in July 2008.  


FINDINGS OF FACT

1.  The appellant, son of the Veteran, was born in November 
1956; his 18th birthday was in November 1974. 

2.  The appellant has not been shown to have been permanently 
incapable of self-support by reason of a mental or physical 
condition prior to attaining the age of eighteen. 


CONCLUSION OF LAW

The criteria for entitlement to VA benefits as a helpless 
child of the Veteran have not been met.  38 U.S.C.A. § 
101(West 2002); 38 C.F.R. §§ 3.159, 3.55, 3.57, 3.356 (2008). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Permanent Incapacity for Self-Support 

The term "child" for purposes of Title 38 of the United 
States Code is specifically defined.  For purposes of 
determining eligibility as a claimant under Title 38, a child 
must be unmarried and must be either under the age of 18, 
have become permanently incapable of self-support before the 
age of 18, or be between the ages of 18 and 23 and pursuing a 
course of instruction at an approved educational institution.  
38 U.S.C.A. § 101(4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356 
(2008). 

The appellant contends that he became permanently incapable 
of self-support before the age of 18, which, if supported by 
the evidence, would render him a child of the Veteran for VA 
purposes under 38 U.S.C.A. § 101(4)(a)(ii).  The record 
includes a birth certificate showing that he was born in 
November 1956, and he thus attained the age of 18 in November 
1974.  

To establish entitlement to the benefit sought on the basis 
of being a helpless child, various factors under 38 C.F.R. 
§3.356 are for consideration.  Principal factors for 
consideration are:

(1) The fact that a claimant is earning his or her own 
support is prima facie evidence that he or she is not 
incapable of self-support.  Incapacity for self-support will 
not be considered to exist when the child by his or her own 
efforts is provided with sufficient income for his or her 
reasonable support. 

(2) A child shown by proper evidence to have been permanently 
incapable of self- support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self- 
support otherwise established. 

(3) It should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends. 

(4) The capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services. 

38 C.F.R. § 3.356. 

The United States Court of Veterans Appeals (Court) has held 
that in cases such as this, the "focus of analysis must be on 
the claimant's condition at the time of his or her 18th 
birthday."  Dobson v. Brown, 4 Vet. App. 443, 445 (1993).  In 
other words, for purposes of initially establishing helpless 
child status, the claimant's condition subsequent to his or 
her eighteenth birthday is not for consideration.  However, 
if a finding is made that a claimant was permanently 
incapable of self-support as of his or her eighteenth 
birthday, then evidence of the claimant's subsequent 
condition becomes relevant for the second step of the 
analysis, that is, whether there is improvement sufficient to 
render the claimant capable of self-support.  Id.  If the 
claimant is shown to be capable of self-support at eighteen, 
VA is required to proceed no further.  Id.    

After a full review of the record, including academic 
records, medical records, and lay statements from the 
appellant and his brother, the Board concludes that the 
record does not demonstrate that the appellant was incapable 
of self-support by reason of mental or physical defect at the 
date of attaining the age of 18 years. 

The appellant submitted his Certificates of Matriculation, 
Certificates of Registration, and Official Transcript from 
Feati University dated from 1974 to 1977.  He also submitted 
a Registration Slip for the University of Manila's College of 
Engineering program for the 1977 to 1978 school year that 
showed he had to defer the second semester due to being unfit 
with polio.  

In an August 1981 medical certificate from the Armed Forces 
of the Philippines, the appellant was exempted from training.  
Medical certifications from the appellant's private treating 
physician dated in January 2006 and September 2006 stated 
that the appellant had been a polio victim since he was 2 
years old and was permanently disabled.  The physician 
asserted that the appellant had contracted polio in 1958 
during the polio epidemic.  He reported that the appellant 
had residual poliomyelitis of the entire left lower 
extremity.  

The appellant and his brother testified before the Board at a 
travel board hearing in July 2008.  Testimony revealed that 
the appellant was born in November 1956 and that he had polio 
of the left leg when he was 2 years old.  He testified that 
he completed high school and some college.  He reported that 
because he had a difficult time walking with his foot, he 
attended college only irregularly up to the fourth year and 
took a mixture of subjects.  He stated that he had not worked 
since being in his village because it was very hard for him 
to go to other places.  He asserted that his left foot was 
painful and that he had problems with balance.  He further 
testified that his condition had worsened over the years.  He 
reported that he had attempted to obtain a job when he turned 
18 years old but that he was not accepted for any position 
due to his condition.  The appellant's older brother 
testified that he had helped train and teach the appellant to 
walk with a brace when he was younger.  He reported that the 
appellant stayed at home to study for school and that his 
left foot worsened because it swelled up with use.  

The Board finds that the record has not shown that the 
appellant was permanently incapable of self-support by reason 
of a mental or physical condition prior to attaining the age 
of eighteen.  While he has polio of the left leg, this has 
not been demonstrated to render him incapable of self-
support.  He completed high school and irregularly attended 
college courses up to the fourth year.  He received average 
grades in college.  Although a January 2006 statement from 
the appellant's private physician stated that he was 
currently permanently disabled, there is no evidence that the 
appellant was permanently disabled prior to the age of 
eighteen.  The record, therefore, has not demonstrated that 
the appellant was incapable of self-support prior to 
attaining the age of eighteen. 

In adjudicating this claim, the Board must assess the 
competence and credibility of the appellant and his brother.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, 21 Vet. App. 303 (2007), the 
United States Court of Appeals for Veterans Claims (Court), 
citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994), 
emphasized that lay testimony is competent if it is limited 
to matters that the witness has actually observed and is 
within the realm of the witnesses' personal knowledge; see 
also 38 C.F.R. § 3.159(a)(2) (Competent lay evidence means 
any evidence not requiring that the proponent have 
specialized education, training or experience. Lay evidence 
is competent if it is provided by a person who has knowledge 
of the facts or circumstances and conveys matters that can be 
observed and described by a lay person). 

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992). 

In this capacity, the Board finds that the appellant and his 
brother are competent to attest to their observations of the 
appellant.  Layno; 38 C.F.R. § 3.159(a)(2).  However, as lay 
people, they are not competent to establish that the 
appellant was permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

The probative evidence of record simply does not establish 
such incapacity at the time the appellant attained the age of 
18.  Thus, the Board concludes that the preponderance of the 
evidence is against the claim, and it must be denied.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2006 and a rating 
decision in April 2006.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claim, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2006 statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has not obtained a medical examination in 
relation to this claim because there is no competent evidence 
that the appellant was permanently incapacitated for self-
support prior to attaining the age of 18 years.  38 C.F.R. 
§ 3.159(c)(4) (2008).  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.


ORDER

The Veteran's son is not entitled to recognition as a 
helpless child on the basis of permanent incapacity for self-
support prior to attaining the age of 18 years.  



____________________________________________
D.C. Spickler 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


